Citation Nr: 1806960	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  15-29 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from August 1950 to December 1960.  He died in January 2015 and the appellant is the Veteran's surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2015 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction is now with the RO in Houston, Texas  

The appellant testified at a Board hearing at the local RO in July 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The appellant was not represented at the Board hearing; however, she subsequently appointed Disabled American Veterans, which submitted written argument on her behalf in January 2018.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary for further development.  The appellant is seeking service connection for cause of the Veteran's death.  She has reported that the Veteran's service-connected loss of use of the lower extremities caused or contributed substantially or materially to his death due to vascular dementia.  She has also asserted that the Veteran's cause of death was actually a heart disorder, which was caused and/or contributed to by loss of use of the lower extremities.  

Initially, the Board notes that at the Board hearing, the appellant testified that the Veteran was treated for his heart disability at Southwest Memorial in approximately December 2014.  As relevant records have been identified, the Board finds that efforts should be made to obtain such records as well as any other relevant private clinical records, after receipt of any necessary authorization and consent from the appellant, and then associated with the record.  

Moreover, the appellant also testified that the Veteran received ongoing treatment at the VA.  However, the most recent VA clinical records associated with the electronic record date from February 2010.  As such, additional VA treatment records from February 2010 to the date of the Veteran's death should also be obtained, if available.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Importantly, a VA medical opinion was done in July 2015.  The examiner opined that the Veteran's service-connected conditions of bilateral loss of use of the lower extremities and/or hearing loss less likely than not contributed to his death due to dementia.  The examiner rationalized that traumatic degenerative arthritis, lower extremity immobility and/or hearing is not the cause of Alzheimer's disease and because traumatic (degenerative) arthritis is not associated with arthritis, rheumatoid.  Further, there was no vasculitis/vasculopathy diagnosis and rheumatoid arthritis is not the cause of Alzheimer 's disease or dementia.  He concluded there were no clinical records to support such a contention and to the exclusion of other factors.  However, the Board finds that this opinion is inadequate for appellate review.  In this regard, the rationale essentially just reiterated the opinion and provided no further information as to why loss of use of both extremities does not cause or contribute to vascular dementia.  Moreover, the examiner's opinion also did not address the appellant's assertion that the Veteran had a heart disorder that substantially or materially contributed to his death that was due to his service, and/or his service-connected loss of use of both lower extremities.  Further, the examiner did not opine as to whether the Veteran's vascular dementia was directly related to his active service.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the Board finds that another medical opinion should be prepared to determine whether any disability that caused the Veteran's death manifested in service or was otherwise etiologically related to service; and whether the Veteran's service-connected disabilities caused or contributed substantially or materially to the Veteran's death due to vascular dementia and/or a heart disorder. 

The case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records dated from February 2010 to the present, if available.

2.  Take appropriate steps, to include obtaining any necessary authorization from the appellant (i.e., a completed and signed VA Form 21-4142), to obtain all  medical records from Southwest Memorial, and any other relevant private treatment records.

3.  The record, including a copy of this remand, should be forwarded to an appropriate VA examiner for a medical opinion.  After reviewing the record, the examiner should offer an opinion as to the following:

a)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran had a heart disorder, which caused or contributed substantially or materially to his death.  If so, whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's heart disorder had its onset in service, is etiologically related to the Veteran's military service or any incident thereof or proximately due to or aggravated by service-connected loss of use of the lower extremities; or whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected disabilities either caused or contributed substantially or materially to his death due to a heart disorder.  

b)  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's vascular dementia or any other disability that caused or contributed substantially or materially to his death, had its onset in service, is etiologically related to the Veteran's military service or any incident thereof or proximately due to or aggravated by service-connected loss of use of the lower extremities; or whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's service-connected disabilities either caused or contributed substantially or materially to his death due to vascular dementia.  

The examiner must provide a complete rationale for any and all stated opinions.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




